Title: From John Adams to Roger Sherman, 6 December 1778
From: Adams, John
To: Sherman, Roger


     
      Dear Sir
      Passy Decr 6 1778
     
     From the long Series of arduous services, in which We have acted together, I have had Experience enough of your accurate Judgment, in Cases of Difficulty, to wish very often that I could have the Benefit of it here.
     To me it appears that there will be no more cordial Friendship, nor for many Years to come any long Peace, between G. B. and America, and therefore the French Alliance is and will be an important Barrier to Us, and ought to be cultivated with perfect Faith and much Tenderness. But Still it is a delicate and dangerous Connection. There is Danger to the Simplicity of our Manners and to the Principles of our Constitution, and there may be dangers that too much will be demanded of Us.
     There is Danger that the People and their Representatives, may have too much Timidity in their Conduct towards this Power, and that your Ministers here may have too much Diffidence of themselves and too much Complaisance for the Court. There is Danger, that French Councils and Emmissaries and Correspondents, may have too much Influence in our Deliberations.
     I hope that this Court will not interfere, by Attaching themselves to Persons, Parties, or Measures in America. It would be ill Policy, but no Court is always directed by sound Policy, and We cannot be too much upon our Guard. Some Americans, will naturally endeavour to avail themselves of the Aid of the French Influence, to raise their Reputations, to extend their Influence, to strengthen their Parties, and in short to promote the Purposes of private Ambition and Interest. But these Things must be guarded against. I wish for a Letter from you, as often as you can, and that you would believe me your Frnd.
    